Ewbank, J.
— This was an action of mandate to compel the appellee, as clerk of the city of Veedersburg, to issue to appellant’s relator a warrant for his salary as mayor of said city for the first half of the year 1918. The questions presented are identical with those decided in State, ex rel. v. May, Clerk (1921), ante 619, 131 N. E. 382, and upon the authority of that case the judgment is reversed, at the costs of the appellee, with directions to overrule the demurrer to the first paragraph of the complaint.